 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 JULIE ROSAS,                                            Case No.: 2:14-cv-02190-APG-GWF

 4           Plaintiff                                           Order for Status Report

 5 v.

 6 DESERT PALACE, INC., et al.,

 7           Defendants

 8         This matter was stayed pending resolution of defendant Desert Palace Inc.’s bankruptcy

 9 proceedings. In January, the plaintiff filed a notice indicating this matter could proceed, but no

10 motion to lift stay has been filed and no further action has been taken in this case.

11         IT IS THEREFORE ORDERED that on or before August 30, 2019, the parties shall file a

12 joint status report.

13         DATED this 2nd day of August, 2019.

14

15
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
